Filed 7/23/21 P. v. Walker CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A159324
 v.
 JUSTIN WALKER,                                                         (Contra Costa County
                                                                        Super. Ct. Nos. 05-171647-1,
           Defendant and Appellant.
                                                                        05-171646-3)



         On January 2, 2020, Walker admitted he violated the terms of his
probation, and the trial court reinstated him on probation. Walker appealed.
His appellate attorney has asked the court for an independent review of the
record under People v. Wende (1979) 25 Cal.3d 436.
         Walker’s attorney also has forwarded to the court orders indicating
that probation in both of Walker’s pending cases was terminated pursuant to
recent amendments to Penal Code section 1203a. (Assem. Bill No. 1950
(2019-2020 Reg. Sess.) § 2.) On the court’s own motion, we take judicial
notice of the June 8, 2021 orders.
         The expiration of a defendant’s probation renders an appeal moot.
(People v. Carbajal (1995) 10 Cal.4th 1114, 1120, fn. 5.) The appeal is
dismissed.




                                                               1
                                _________________________
                                Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Sanchez, J.




People v. Walker A159324



                            2